1 Reported in 101 P.2d 972.
The relator, as an executor of the estate of Minnie Rouse Clawson, deceased, on June 19, 1939, procured the issuance from this court of an alternative writ of mandate directing a judge of the superior court of King county, sitting in probate, to forthwith proceed to hear his motion for an order of solvency or appear here on June 30th to show cause why he should not do so. On June 20, 1939, the relator was removed as executor by order of the superior court, and an administrator de bonis non
appointed. The relator appealed from that order, and during the pendency of the appeal this proceeding necessarily remained in suspense. The order removing the relator as executor having now been affirmed, In re Clawson's Estate, ante p. 509,101 P.2d 968, it follows that this cause must be dismissed.
It is so ordered. *Page 730